DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, etc. (US 20160239967 A1) in view of Piron, etc. (US 20160113728 A1), further in view of Lamprecht, etc. (US 20070156017 A1).
Regarding claim 1, Chou teaches that a method of tagging regions of interest on displayed images during a medical procedure (See Chou: Fig. 1, and [0020], “FIG. 1 is a block diagram that illustrates a network environment, in accordance with an embodiment of the disclosure. With reference to FIG. 1, there is shown a network environment 100. The network environment 100 may include a surgical device 102, an image processing server 104, a video database 106, a user terminal 108, and a communication network 110. The surgical device 102 may be communicatively coupled with the image processing server 104, the video database 106, and the user terminal 108, via the communication network 110”), comprising: 
positioning an endoscope in a body cavity (See Chou: Fig. 1, and [0037], “In accordance with an embodiment, the image processing server 104 may also be configured to turn on a smoke evacuator (not shown in FIG. 1) associated with the surgical device 102. The smoke evacuator, when turned on, may be configured to remove smoke or mist present in the body cavity that is operated upon by use of the surgical device 102. A person skilled in the art will understand that in certain scenarios, the smoke evacuator may be implemented as a part of the surgical device 102. However, the scope of the disclosure should not be limited to this scenario. In accordance with an embodiment, the smoke evacuator may be implemented as a separate device, communicatively coupled to the surgical device 102, which may function in conjunction with the surgical device 102”); 
positioning a surgical instrument in the body cavity (See Chou: Figs. 5A-B, and [0090], “With regard to FIG. 5A, there is shown a first exemplary scenario of the UI 500. The UI 500 may be configured to display a surgical scene interface 502 to present the one or more video frames to the user. For instance, as shown in FIG. 5A, the surgical scene interface 502 may display a video frame that includes a snapshot of a perspective, cross-sectional view of an anatomical region 504 of a patient. The snapshot may be captured while a surgical or diagnostic procedure is performed on the anatomical region 504. As illustrated in the snapshot, the surgical or diagnostic procedure may be performed by use of one or more surgical gauzes, such as surgical gauze 508, and one or more surgical instruments, such as a surgical forceps 506 and an endoscopic surgical instrument 510. For instance, as shown in FIG. 5A, a surface of the anatomical region 504 may be held by use of the surgical forceps 506, when the surgical or diagnostic procedure is performed by use of the endoscopic surgical instrument 510. Further, the surgical gauze 508 may be used to absorb blood or other body fluids that may ooze out while the surgical or diagnostic procedure is performed. Though, single surgical gauze and two surgical instruments are shown in FIG. 5A, one or more additional surgical gauzes and/or surgical instruments may also be used to perform the surgical or diagnostic procedure, without departure from the scope of the disclosure. As shown in FIG. 5A, the snapshot further illustrates various partially visible regions, such as a first region 512a, a second region 512b, a third region 512c, a fourth region 512d, a fifth region 512e, and a sixth region 514”); 
mounting the surgical instrument to a first robotic manipulator arm (See Chou: Fig. 1, and [0050], “In operation, a physician may perform a surgical or diagnostic procedure on an anatomical region of a patient, by use of the surgical device 102 and one or more surgical instruments. Examples of the one or more surgical instruments may include, but are not limited to, endoscopic catheters, surgical forceps, surgical incision instruments, and/or surgical gauzes. Examples of the surgical or diagnostic procedure may include, but are not limited to, a minimally invasive surgery/diagnosis procedure, a minimal incision surgery/diagnosis procedure, a laparoscopic procedure, and/or an endoscopic procedure. In accordance with an embodiment, the surgical or diagnostic procedure may be automated and performed by a surgical robot, without any supervision or direction from the physician. In accordance with an embodiment, the surgical or diagnostic procedure may be semi-automated and performed by the surgical robot, with one or more input signals and/or commands from the physician. In accordance with an embodiment, the image-capturing device (not shown in FIG. 1) may be communicatively coupled to (or included within) the surgical device 102. The image-capturing device may capture one or more video frames of the anatomical region in real time, while the surgical or diagnostic procedure is performed on the anatomical region. Thereafter, the surgical device 102 (or the image-capturing device itself) may transmit the captured video frames to the image processing server 104, via the communication network 110”); 
causing the first robotic manipulator arm to manipulate the surgical instrument within the body cavity in in response to user manipulation of a user input device (See Chou: Figs. 5A-B, and [0094], “In accordance with an embodiment, the surgical scene interface 502 may be further configured to present a notification to the user to indicate determination of the smoke region, such as the sixth region 514, encompassed by the dotted boundary 516 in the video frame. Examples of the notification may include, but are not limited to, an audio alert, a textual alert, a visual alert, and/or a haptic alert. In case the video frame is presented in real time, the surgical scene interface 502 may prompt the user (such as the physician) to take a particular action based on the notification. For instance, the surgical scene interface 502 may prompt the user to adjust the one or more image-capture settings of the image-capturing device. The surgical scene interface 502 may suggest optimal values for the one or more image-capture settings. The user may adjust the one or more image-capture settings of the image-capturing device, based on the suggested optimal values presented to the user. In addition to adjustment of the one or more image-capture settings of the image-capturing device, the user (such as the physician) may perform a smoke removal procedure to clear the smoke from the anatomical region of the patient. A person with ordinary skill in the art will understand that the UI 500 has been provided for exemplary purposes and should not be construed to limit the scope of the disclosure”); 
capturing images of a surgical site within the body cavity and displaying the images on a display, the displayed images including images of the surgical instrument (See Chou: Fig. 6, and [0098], “At step 604, a partially visible region may be estimated in a current video frame from one or more video frames. In accordance with an embodiment, the one or more video frames may be captured by the image-capturing device, during a surgical or diagnostic procedure that is performed on an anatomical region of a patient. In accordance with an embodiment, the candidate pixel detector 210 of the image processing server 104 may be configured to estimate the partially visible region in the current video frame. In accordance with an embodiment, the partially visible region may be estimated, based at least on a temporal difference between the current video frame and a previous video frame from the one or more video frames”), 
entering a tag selection mode (See Chou: Fig. 5A-B, and [0093], “With reference to FIG. 5B, there is shown a second exemplary scenario of the UI 500 when the pruning engine 212 removes such false-positive candidate pixels from the one or more candidate pixels, to prune the candidate pixels. The processor 202 may determine that only the sixth region 514 (FIG. 5A) is a smoke region, based on the pruning of the candidate pixels. The surgical scene interface 502 may mask or highlight the smoke region determined in the video frame, while the video frame is presented to the user. For instance, the sixth region 514 may be determined as the smoke region in the video frame. As illustrated in the snapshot of the video frame in FIG. 5B, the sixth region 514 may be marked by a dotted boundary 516 to highlight the smoke in the sixth region 514”) comprising:
displaying (See Chou: Fig. 2, and [0073], “In accordance with an embodiment, the UI manager 216 may be further configured to generate a notification indicative of the determination of the smoke region in the current video frame. The UI manager 216 may send the generated notification to the user terminal 108. The notification may be presented to the user, via the UI of the user terminal 108. In case of real-time or online analysis of the one or more video frames for determination of the smoke region, the UI manager 216 may also transmit the generated notification to surgical device 102, via the transceiver 204. Examples of the notification may include, but are not limited to, an audio alert, a textual alert, a visual alert, and/or a haptic feedback”) a graphical pointer as an overlay on the display;
in response to user manipulation of the user input, positioning the graphical pointer at a region of interest on images of the surgical site displayed on the display (See Chou: Fig. 1, and [0036], “In accordance with an embodiment, the image processing server 104 may be further configured to display the one or more video frames including the current video frame to a user (such as a physician), via a UI of the user terminal 108, while the surgical or diagnostic procedure is performed. The determined smoke region may be masked or highlighted in the current video frame displayed to the user, via the UI. In accordance with an embodiment, the image processing server 104 may be further configured to generate a notification indicative of the determination of the smoke region. The image processing server 104 may transmit the notification to the surgical device 102, and/or the user terminal 108. The notification may be presented to the user (such as the physician) by the surgical device 102 and/or the user terminal 108. Examples of the notification may include, but are not limited to, an audio alert, a textual alert, a visual alert, and/or a haptic alert”);
in response to user selection input, displaying a graphical tag at the location of the graphical pointer on the images displayed on the display.
However, Chou fails to explicitly disclose that a graphical pointer as an overlay on the display; and in response to user selection input, displaying a graphical tag at the location of the graphical pointer on the images displayed on the display.
However, Piron teaches that a graphical pointer as an overlay on the display (See Piron: Fig. 1, and [0169], “Additional modes would be actuation mode in which case the surgeon has control of the actuation of the automated arm to align the imaging device with the target in a chosen spatial position and pose and at a pre-set distance. In this way the surgeon can utilize the target (If a physical object) as a pointer to align the imaging device in whatever manner they wish (useful for open surgery) to optimize the surgery which they are undertaking”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Chou to have a graphical pointer as an overlay on the display as taught by Piron in order to provide efficient imaging and surgical interventional system that maintain surgeon in preferred state, e.g. one line of sight, bi-manual manipulation, that is suitable or tailored for performing surgery more effectively (See Piron: Fig. 1, and [0030], “In some embodiments, a software system is provided that includes a user interface for performing surgical procedures, where the user interface includes visualization and processing of images based on tracked devices, and intracranial images (optionally preoperative and intraoperative). The combined result is an efficient imaging and surgical interventional system that maintains the surgeon in a preferred state (e.g. one line of sight, bi-manual manipulation) that is suitable or tailored for performing surgery more effectively”). Chou teaches a method and system that may detect smoke regions during surgical operation based on the images captured during the surgical process; while Piron teaches a system and method that may obtain, determine, and identify the positions and orientation for the target or region of interest during medical surgical operations using pointer tools. Therefore, it is obvious to one of ordinary skill in the art to modify Chou by Piron to have the pointer tools to assist and identify the position and orientation of the target. The motivation to modify Chou by Piron is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Chou, modified by Piron, fails to explicitly disclose that in response to user selection input, displaying a graphical tag at the location of the graphical pointer on the images displayed on the display.
However, Lamprecht teaches that in response to user selection input, displaying a graphical tag at the location of the graphical pointer on the images displayed on the display (See Lamprecht: Figs. 6A-C, and [0074], “Referring now to FIG. 6A, a left image 602L and a right image 602R of an annotated stereo surgical site image is illustrated. The right image 602R includes a right telestration image 610R in the surgical site around the needle 605. Simply mixing the mono telestration image drawn with respect to the right channel may result in a left telestration image 610L offset within the surgical site from the needle 605 as illustrated in FIG. 6A. In this case, the telestration graphic is positioned at a depth other than the foreground depth and it cannot uniquely identify any particular point to an operator O.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Chou to have in response to user selection input, displaying a graphical tag at the location of the graphical pointer on the images displayed on the display as taught by Lamprecht in order to adjust position of telestration image so that operator can view a three-dimensional image on a stereo viewer with a telestration overlay, without being confused or distracted by a non-fused stereo telestration image (See Lamprecht: Fig. 8, and [0114], “As discussed previously, the horizontal offset between the left and right telestration images may be a function of one or more distances 801A-801C and one or more angles 802A-802C. Regardless of how the distances and angles are determined, it is desirable to determine the amount of horizontal offset between the left and right telestration images to represent a point in space as points in a stereo pair, such that the left and right telestration images fuse together and the operator O perceives the point as being at the appropriate depth, which in some cases is at the same apparent depth as the object of interest in the stereo pair image. It is advantageous to adjust the position of the telestration image so that the operator O can view a three-dimensional image on a stereo viewer with a telestration overlay, without being confused or distracted by a non-fused stereo telestration image”). Chou teaches a method and system that may detect smoke regions during surgical operation based on the images captured during the surgical process; while Lamprecht teaches a system and method that may generate the telestration graphics to mark the position of the region of interest. Therefore, it is obvious to one of ordinary skill in the art to modify Chou by Lamprecht to have movable telestration graphics to indicate the position of the ROI. The motivation to modify Chou by Lamprecht is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Chou, Piron, and Lamprecht teach all the features with respect to claim 1 as outlined above. Further, Lamprecht teaches that the method of claim 1, wherein the method further comprises: exiting the tag selection mode, wherein graphical tag remains displayed at the region of interest on images of the surgical site displayed on the display (See Lamprecht: Figs. 6A-C and 10, and [0111], “Instead of generating the telestration mark 1002A at a constant depth, a "painted" telestration mark 1002B may be generated that appears to be painted onto the varying surface 1000 over its depth continuum. The constant depth telestration mark 1002A may be generated using a single horizontal offset value and a mono-view telestration image as previously discussed with reference to FIGS. 6B-6C. In contrast, the "painted" telestration mark 1002B may be generated using the pixels of the mono-view telestration image and a disparity map with disparities for each pixel”).
Regarding claim 3, Chou, Piron, and Lamprecht teach all the features with respect to claim 1 as outlined above. Further, Lamprecht teaches that the method of claim 1, wherein the method further includes removing the graphical tag in response to user input to remove the tag (See Lamprecht: Fig. 6A-C, and [0075], “Referring now to FIG. 6B, it is desirable to adjust the perceived depth of the stereo telestration image 612A or 612B to the perceived depth of the object of interest 611. The telestration image is adjusted to the same depth of the background object so that the stereo telestration image may uniquely identify a background location. In one case, the horizontal position of one half of the stereo pair of images is adjusted further away from the other so as to move the stereo telestration image 612A down towards the perceived depth of the object of interest 611. In another case, the horizontal position of one half of the stereo pair of images is adjusted closer to the other so as to move the stereo telestration image 612A up above the perceived depth of the object of interest 611”).
Regarding claim 4, Chou, Piron, and Lamprecht teach all the features with respect to claim 3 as outlined above. Further, Piron teaches that the method of claim 3, wherein the method further includes restoring the graphical tag at the region of interest in response to user input to restore the tag (See Piron: Fig. 1, and [0084], “An advantageous feature of an optical tracking device is the selection of markers that can be segmented very easily and therefore detected by the tracking device. For example, infrared (IR)-reflecting markers and an IR light source can be used. Such an apparatus is known, for example, from tracking devices such as the “Polaris” system available from Northern Digital Inc. In a further embodiment, the spatial position of the port (target) 100 and the position of the automated arm 102 are determined by optical detection using the tracking device. Once the optical detection occurs the spatial markers are rendered optically visible by the device and their spatial position and pose is transmitted to the intelligent positioning system and to other components of the navigation system”).
Regarding claim 5, Chou, Piron, and Lamprecht teach all the features with respect to claim 1 as outlined above. Further, Lamprecht teaches that the method of claim 1, wherein the user input includes a user input handle, and wherein
the causing step causes the first robotic manipulator arm to manipulate the surgical instrument in response to user manipulation of the user input handle (See Lamprecht: Fig. 1, and [0026], “A user or operator O (generally a surgeon) performs a minimally invasive surgical procedure on patient P by manipulating input devices at a master control console 150. A computer 151 of the console 150 directs movement of robotically controlled endoscopic surgical instruments 101A-101B and 110, by means of one or more feedback/control cables 159, effecting movement of the instruments using a robotic surgical manipulator 152. The robotic surgical manipulator 152 may also be referred to as robotic patient-side cart system or simply as a cart. The robotic surgical manipulator 152 has one or more robotic arms 153. Typically, the robotic surgical manipulator 152 includes at least three robotic manipulator arms 153 supported by linkages 156,156', with a central arm 153 supporting an endoscopic camera 110 and the robotic arms 153 to left and right of center supporting tissue manipulation tools mark 101A-101B”; and [0043], “The computer 151 may include one or microprocessors 302 to execute instructions and a storage device 304 to store software with executable instructions that may be used to generate control signals to control the robotic surgical system 100. The computer 151 with its microprocessors 302 interprets movements and actuation of the touch sensitive handles (and other inputs from the operator O or other personnel) to generate control signals to control the robotic surgical instruments 101 in the surgical worksite. In one embodiment of the invention, the computer 151 and the stereo viewer 312 map the surgical worksite into the controller workspace 316 so it feels and appears to the operator that the touch sensitive handles are working over the surgical worksite”),
the step of positioning the graphical pointer at a region of interest is in response to user manipulation of the user input handle (See Lamprecht: Figs. 2A-B, and [0069], “In yet another embodiment of the invention, the stereo telestration imaging system of FIG. 2B is modified to include a three-dimensional input device 266 as part of the remote telestration equipment 161B with the stereo viewer 165B. The three-dimensional input device 266 may be a three-D mouse or a duplicate of the three-D input control devices at the master console 150. In this manner, a mentoring surgeon M could view a three dimensional surgical site and draw one or more telestration marks at a depth he/she desires by means of the three-dimensional input device without need of any depth perception correction”).
Regarding claim 6, Chou, Piron, and Lamprecht teach all the features with respect to claim 5 as outlined above. Further, Piron teaches that the method of 5, wherein the method includes receiving the selection input from at least one of a microphone, a button, food pedal, joystick, stylus, touch input, or eye tracker (See Piron: Fig. 1, and [0067], “Further, the intelligent positioning system 250, optical tracking device 113, automated arm 102, and tracking markers 246 and 206 form a feedback loop. This feedback loop works to keep the distal end of the port (located inside the brain) in constant view and focus of the end effector 104 given that it is an imaging device as the port position may be dynamically manipulated by the surgeon during the procedure. Intelligent positioning system 250 may also include foot pedal 155 for use by the surgeon 201 to align of the end effector 104 (i.e., a videoscope) of automated arm 102 with the port 100. Foot pedal 155 is also found in FIGS. 5A, 5C and 7”).
Regarding claim 7, Chou, Piron, and Lamprecht teach all the features with respect to claim 1 as outlined above. Further, Lamprecht teaches that the method of claim 1, further comprising positioning a second surgical instrument in a body cavity; mounting the second surgical instrument to a second robotic manipulator arm; and causing at least one of the following:
causing the first robotic manipulator to move a tip of the first surgical instrument to a location a predetermined standoff distance from the tagged region of interest (See Lamprecht: Fig. 8, and [0092], “FIG. 8 illustrates a first distance 801A between the end of the endoscopic camera 110 and a first point P1 on a plane of tissue 800. The first distance 801A represents the depth of the object of interest in the stereo field of view at the first point P1, with P1 being in the tissue plane and along the centerline C of the endoscopic camera 110. FIG. 8 further illustrates a second point P2 and a third point P3 on the tissue 800 with respective distances 801B-801C between a line of sight of the range finder 805 and the plane of the tissue 800. Additionally one may define angles 802A-802D representing the angles between the various line-of-sight line segments 801A-801C and the line segments between the points P1-P3 as illustrated”), or
causing the second robotic manipulator to move a tip of the second surgical instrument to a location a predetermined standoff distance from the tagged region of interest (See Lamprecht: Fig. 8, and [0093], “As previously discussed, a plurality of points P on the tissue 800 with respective angles 802 and distances 801 may be used to determine the horizontal offset. If one angle 802A,802D between the camera and the tissue is known, at least two distances (801A,801B or 801A,801C) between at least three points (P1,P2, and P3) may be used to determine the orientation of the tissue plane 800 and hence the horizontal offset at any point on that plane. Otherwise, at least three distances (801A,801B,801C) between the camera and the tissue to at least three points (P1,P2,P3) may be used to determine the horizontal offset”).
Regarding claim 8, Chou, Piron, and Lamprecht teach all the features with respect to claim 1 as outlined above. Further, Lamprecht teaches that the method of claim 1, further comprising mounting the endoscope to the second robotic manipulator arm (See Lamprecht: Fig. 1, and [0026], “A user or operator O (generally a surgeon) performs a minimally invasive surgical procedure on patient P by manipulating input devices at a master control console 150. A computer 151 of the console 150 directs movement of robotically controlled endoscopic surgical instruments 101A-101B and 110, by means of one or more feedback/control cables 159, effecting movement of the instruments using a robotic surgical manipulator 152. The robotic surgical manipulator 152 may also be referred to as robotic patient-side cart system or simply as a cart. The robotic surgical manipulator 152 has one or more robotic arms 153. Typically, the robotic surgical manipulator 152 includes at least three robotic manipulator arms 153 supported by linkages 156,156', with a central arm 153 supporting an endoscopic camera 110 and the robotic arms 153 to left and right of center supporting tissue manipulation tools 101A-101B”); and 
causing the second robotic manipulator to move the endoscope towards the tagged region of interest (See Lamprecht: Figs. 6A-C, and [0079], “In the case of a mono-view being provided to the mentor, for the operator O to view a telestration image on the stereo viewer so that it is fusible with the left and right images of the surgical site, the telestration image associated with the video channel not viewed by the mentor is positionally adjusted. For example, in FIG. 2A the right channel 212R of the annotated surgical site video signal is viewed by the mentor M over the video monitor 165A. The mentor generates the telestration graphic images relative to the right video channel 211R images of the surgical site video signal so that it appears at the correct position therein. The left video channel 211L images of the surgical site video signal may not viewed by the Mentor M and may be referred to as the "non-viewed channel". In which case, the position of the telestration image associated with the non-viewed channel, left video channel 211L of the surgical site, is positionally adjusted. For example, in FIG. 6 the position of the left telestration image 610L is adjusted to correct for the offset so that it is similarly positioned around the needle 605 as illustrated in the right image 602R”).
Regarding claim 9, Chou, Piron, and Lamprecht teach all the features with respect to claim 1 as outlined above. Further, Chou and Lamprecht teach that the method of claim 1, wherein the region of interest identified by the tag has a depth (See Lamprecht: Fig. 1, and [0069], “In yet another embodiment of the invention, the stereo telestration imaging system of FIG. 2B is modified to include a three-dimensional input device 266 as part of the remote telestration equipment 161B with the stereo viewer 165B. The three-dimensional input device 266 may be a three-D mouse or a duplicate of the three-D input control devices at the master console 150. In this manner, a mentoring surgeon M could view a three dimensional surgical site and draw one or more telestration marks at a depth he/she desires by means of the three-dimensional input device without need of any depth perception correction”), and wherein the method further comprising: 
positioning a second surgical instrument in a body cavity (See Chou: Fig. 1, and [0037], “In accordance with an embodiment, the image processing server 104 may also be configured to turn on a smoke evacuator (not shown in FIG. 1) associated with the surgical device 102. The smoke evacuator, when turned on, may be configured to remove smoke or mist present in the body cavity that is operated upon by use of the surgical device 102. A person skilled in the art will understand that in certain scenarios, the smoke evacuator may be implemented as a part of the surgical device 102. However, the scope of the disclosure should not be limited to this scenario. In accordance with an embodiment, the smoke evacuator may be implemented as a separate device, communicatively coupled to the surgical device 102, which may function in conjunction with the surgical device 102”); 
mounting the second surgical instrument to a second robotic manipulator arm (See Lamprecht: Fig. 1, and [0026], “A user or operator O (generally a surgeon) performs a minimally invasive surgical procedure on patient P by manipulating input devices at a master control console 150. A computer 151 of the console 150 directs movement of robotically controlled endoscopic surgical instruments 101A-101B and 110, by means of one or more feedback/control cables 159, effecting movement of the instruments using a robotic surgical manipulator 152. The robotic surgical manipulator 152 may also be referred to as robotic patient-side cart system or simply as a cart. The robotic surgical manipulator 152 has one or more robotic arms 153. Typically, the robotic surgical manipulator 152 includes at least three robotic manipulator arms 153 supported by linkages 156,156', with a central arm 153 supporting an endoscopic camera 110 and the robotic arms 153 to left and right of center supporting tissue manipulation tools 101A-101B”); and
preventing movement of at least one of the first or second instruments to a location in the body cavity that is deeper than the depth (See Lamprecht: Figs. 6A-C, and [0075], “Referring now to FIG. 6B, it is desirable to adjust the perceived depth of the stereo telestration image 612A or 612B to the perceived depth of the object of interest 611. The telestration image is adjusted to the same depth of the background object so that the stereo telestration image may uniquely identify a background location. In one case, the horizontal position of one half of the stereo pair of images is adjusted further away from the other so as to move the stereo telestration image 612A down towards the perceived depth of the object of interest 611. In another case, the horizontal position of one half of the stereo pair of images is adjusted closer to the other so as to move the stereo telestration image 612A up above the perceived depth of the object of interest 611”).
Regarding claim 10, Chou, Piron, and Lamprecht teach all the features with respect to claim 1 as outlined above. Further, Chou teaches that the method of claim 1, further comprising detecting in real-time a change in the image during the medical procedure, the change indicative of the feature of interest becoming at least partially obscured by smoke or pooling blood (See Chou: Fig. 1, and [0027], “The user terminal 108 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to present a user interface (UI) to display the one or more video frames to a user, such as a physician. In accordance with an embodiment, the user terminal 108 may display the one or more video frames, in real time, while the surgical or diagnostic procedure is performed on the anatomical region of the patient. The user terminal 108 may be further configured to display the one or more smoke regions that are detected in each of the one or more video frames by the image processing server 104. Examples of the user terminal 108 may include, but are not limited to, a smartphone, a camera, a tablet computer, a laptop, a wearable electronic device, a television, an Internet Protocol Television (IPTV), and/or a Personal Digital Assistant (PDA) device”; and [0032], “In accordance with an embodiment, the image processing server 104 may be further configured to determine entropy of a histogram of the temporal difference between the current video frame and the previous video frame. The estimation of the partially visible region may be based on the determined entropy. In accordance with an embodiment, the image processing server 104 may be configured to detect the one or more candidate pixels in the estimated partially visible region in the current video frame. The one or more candidate pixels may be detected based on a difference of average intensity of corresponding image blocks of the current video frame and the previous video frame. Examples of the one or more candidate pixels may correspond to, but are not limited to, a smoke block, a tissue block, and/or a non-tissue block”); and 
altering a quality of the displayed graphical tag to enhance its visibility in response to the detected change (See Chou: Fig. 2, and [0065], “The processor 202 may then compare the extent of overlap or intersection between the one or more smoke blocks and the dilated non-tissue regions with a third predetermined threshold, such as “95 percent”. If the extent of overlap exceeds the third predetermined threshold, such as “95 percent”, the processor 202 may identify the candidate pixels within such one or more smoke blocks as pixels of a motion-blurred region that encompasses the non-tissue object. Hence, if the dilated artefact (non-tissue) regions of the previous video frame are detected to be saturated with smoke, the smoke detected in such regions may be due to motion blur caused by the motion of such artefacts. Further, in an instance, the dilated artefact regions may also include shadows of the artefacts, such as tools and gauzes. The pruning engine 212 may remove all such identified pixels as false-positive candidate pixels from the one or more candidate pixels”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612